Exhibit 10.5

 



Comprehensive Credit Line Contract

Reference No. : 2016 zhenzhongyinbuexiezi No.0000444

Party A: Shenzhen Highpower Technology (Shenzhen) Co., Ltd

Business License: 440307503274740

Legal Representative: Dangyu Pan

Address: Building 1, No 68, Xinxia Road, Pinghu Stereet, Longgang, Shenzhen

Postal code: 518000

Deposit A/C and financial institutions: Bank of China, Pinghu Sub-branch,
Shenzhen, 744557938816

Telephone: 0755-89686236 ; Facsimile: 0755- 89686298

 

Party B: Bank of China, Buji Sub-branch.

Legal Representative: DENG ZHENGBO

Address: 108, Buji Road, Buji Town, Longgang District, Shenzhen; Postal code:
518000

Telephone: 0755-22337156 ; Facsimile: 0755-28772290

 

Party A and party B for the development of friendly and mutually beneficial
relations of cooperation, in line with the principles of voluntariness,
equality, mutual benefit, sincerity, by consensus, reached the following
agreement:

Clause 1 Scope of Business

Satisfied by condition precedent defined in this contract, Party A is allowed to
apply for recurring, temporary or one-off credit line from Party B in the form
of a short-term loan, deposit account overdraft, bank acceptance, trade finance,
bank guarantee, or other monetary financing or credit authorization business
(“Specific credit line business”).

The trade finance business under this contract is included and limited to:
international letter of credit, domestic letter of credit, import bill advance,
shipping guarantee, packing credit, export bill purchase, export bill discount,
import bill advance under LC, negotiation credit and other international and
domestic trade finance business.

The bank guarantee business under this contract is including bank guarantee,
standby letter of credit and all sorts of bank guarantee business.

 

Clause 2 Types and amount of credit line

Party B agrees to offer the following:

Currency in: Renminbi

Amount: Renminbi eighty million

RMB 80,000,000.00

Types: 1. Loans : RMB50,000,000.00

2. Bank Acceptances: RMB30,000,000.00

Clause 3 Usage of credit lines

1. Within the credit line period, under the agreed upper limits on each type of
credit line, Party A can use the credit line recurrently. If Party A needs to
apply for the one-off credit line, a written application is required. And both
parties should agree that Party B has the final say on whether and how the
one-off credit line will be granted. Party B will notify Party A in written once
the decision is made.

2. This contract will override all the credit line contracts previously signed
by Party A and Party B. Upon the effective date of this contract, all the used
and unused credit lines prior to this contract will be considered as used and
unused credit lines under this contract



 

 

 

3. Unless otherwise agreed, the following business will not occupy the credit
line under this contract.

1)       Export bill purchase business with precisely matched bills, documents
and certificates

2)       Outwards letters of credit, bank guarantee and trade finance business
which Party B agreed to act as confirming bank.

3)       Any credit line business which guaranteed by Party A by deposits,
government bonds, deposit certificates issued by Party B, bank acceptance,
guarantee or standby letters of credit accepted by Party B

4)       Any other business agreed by both parties.

The above defined businesses, although they will not occupy the credit limits
under this contract, they will still be considered as inseparable part of the
contract.

 

Clause 4 Application of specific credit line business

Written applications or separate contracts are required from Party A to apply
for a specific credit line.

 

Clause 5 Period

The credit line defined in clause 2 under this contract will be started from the
effective date and end on July 11, 2019.

Upon negotiation, both parties can extend the contract period by signing
supplementary contracts. Party B will continue to provide credit lines under
supplementary contracts. All terms and conditions under this contract have the
equivalent legal effects and restrictions on the supplementary contracts.

The termination of a specific credit line will only occur when all the rights
and obligations are fulfilled. The above period has no limitation on specific
credit line under this contract.

 

Clause 6 Condition Precedents of specific credit line business

Party A should fulfill the following conditions precedent before applying for a
specific credit line business

1)       File the necessary documents, stamps and signatures in Party B in
relating to this contract and all the specific credit line contract under this
contracts

2)       Open the necessary bank account

3)       Make sure the required guarantee contracts are properly in place

4)       Other conditions precedent required for specific credit line contracts

5)       Other conditions precedent required by Party B

 

Clause 7 Guaranty

For all the liabilities occurred under this contract and the specific credit
line contract affiliated to this contract should be guaranteed by the following:

Maximum Amount Guarantee provided by:

1)       Springpower Technology (Shenzhen) Co. Ltd, a guarantee contract is
signed separately;

2） Dangyu Pan, a guarantee contract is signed separately;

Collateral on the Maximum Amount

1)       The collateral is provided by Shenzhen Highpower Technology Co. Ltd, a
collateral contract is signed separately;

Under certain circumstances that Party A or the Guarantor might be unable to
fulfill or make Party B believe they are unable to fulfill the contractual
capacity, e.g: Guarantee Contracts are invalid, Party A is or will be under
significant business difficulties or risks: deteriorated financials, litigation
issues which might affect its repayment ability, Guarantors were found default
in other contracts with Party B, devaluation, dismissal or damage of collaterals
which might cause the value of the collaterals slaked or losses. Party B
reserves the right to and Party A has the obligation to additional or replace
the guarantor.

 

 

 



Clause 8 Statement and Commitment

1. Party A’s statement:

1) Party A is legally registered and operating, and owning the full civil rights
required by this contract.

2)       Signing and performing the contract is the true will of Party A, Party
A has been granted all necessary authorizations in effect before signing the
contract. The contract does not form a default for other contracts signed and
performed by Party A. It is Party A’s responsibility to complete all required
approvals, registrations, permits and filings.

3)       All documents and information provided by Party A to Party B are true,
complete, accurate and effective.

4)       All the transactions mentioned by Party A for apply specific credit
line should be real and not for illegal purposes such as: money laundry.

5)       No hidden events regarding Party A and guarantor’s financial and
repayment abilities

2.       Party A’s commitment:

1)       Timely delivery of the financial statements and other relevant
information, (including but not limited to annual, quarterly and monthly
financial reports.

2)       Cooperate in Party B’s exam and inspection on the utilization of the
loan as well as Party A’s financials and operations

3)       Any counter-guarantee agreement between the guarantors and Party A will
not affect the Party B’s underlying rights under this contract

4)       Under circumstances Party A or Guarantor’s capability of performing the
contract might be affected, Party A should notify Party B in time. Those
circumstances include but are not limited to significant organizational changes,
e.g. business splitting, merger and termination, disposal of major assets,
restructuring, reorganization, joint venture arrangement with foreign capitals,
changing of controlling shareholders or de facto control of Party A, capital
reduction, liquidation, re-pledge of the encumbered assets, withdrawal,
bankruptcy, dissolution and involvement in significant lawsuits.

5)       Party A committed not to distribute bonus during the credit period

6)       Agreed by both parties, for the purpose to ensure the Party B’s claims
on credit funds and Party B’s convenience to monitoring the repayment progress,
Party A should guarantee the proportion of sales fund received in Party A’s
account opened with Party B over Party A’s total sales should be matching to the
proportion of Party A’s credit line received from Party B over Party A’s total
credit line received from financial institution.

7)       During the period of credit, the company's (Party A/Icon Energy System
(Shenzhen) Co., Ltd./Springpower Technology (Shenzhen) Co., Ltd.) pledge of
accounts receivable to a third party to get the written consent of party B, and
party B shall enjoy the right of accounts receivable pledge first place; the
equipment of Party A/Icon Energy System (Shenzhen) Co., Ltd./Springpower
Technology (Shenzhen) Co., Ltd./Huizhou Highpower Technology Co., Ltd. cannot be
mortgaged to any third party.

8)       If any one borrower of Party A/Icon Energy System (Shenzhen) Co.,
Ltd./Springpower Technology (Shenzhen) Co., Ltd. defaults, Party B can think
other borrowers to default, and have the right to take appropriate preservation
measures; if group (HPJ) ratio above 75%, Party B has the right to request Party
A to increase measures or reduce the credit limit, until the debt ratio below
75%.

9)       Party A promises to provide collateral did not sign more than 3 years
of the lease.

10)       Something out of this agreement and individual agreement, Party A
agrees to be dealt with in accordance with Party B's relevant provisions and
business practices.

 

 

 



Clause 9 Related party and related party transaction of Party A

Party A is not defined as Group Credit Customer by Party B in accordance with
“Guidance of Risk Management by Commercial Banks for Granting Credit to Customer
Groups”

 

Clause 10 Breach of Covenants

Any of the following situations would be considered as breach of contract
covenant:

1.       Party A did not perform the repayment obligation under this contract or
the affiliated specific credit line contracts

2.       Party A has not used the credit funds according to agreed purposes.

3.       Party A’s statement in this contract or the affiliated specific
contracts are untrue or in violation with Party A’s commitment in this or the
affiliated specific contracts.

4.       Under the circumstance defined in 2.4) in Clause 8, Party A refused to
provide additional guarantee or replacement of new guarantor

5.       Party B is or will be under significant business difficulties or risks:
deteriorated financials, significant financial losses and loss of assets
(including but not limited asset losses for fulfill guarantee obligations) or
other financial crisis.

6.       Party A is in violation with other rights and obligations agreed in
this contract.

7.       Party A breaches the covenants on other credit line contracts with
Party B or other affiliated institutions of Bank of China.

8.       Guarantors breach the covenants on other credit line contracts with
Party B or other affiliated institutions of Bank of China.

When any of the above mentioned situation noticed, Party B will perform the
following in separate or all at the same time:

1)       Request Party A or Guarantor to rectify within a definite time.

2)       Reduce, temporarily pause or permanently terminate Party A’s Credit
limit in part or in all

3)       Temporarily pause or permanently terminate in part or in all of Party
A’s application on specific credit line under this contract.

4)       Announce the immediate expiration on all the credit lines granted under
this contract and affiliated specific credit line contracts.

5)       Terminate or release this contract, terminate or release in part or in
all of the affiliated specific credit line contracts as well as the other
contracts signed between Party A and Party B.

6)       Request compensation from Party A on the losses thereafter caused.

7)       Party A’s deposit account in Party B will be hold in custody for debt
pay off for the comprehensive credit line and specific credit line under this
contract. All the undue liabilities were deeming due and entitled the immediate
payoff from Party A’s restricted accounts. If the currency in deposit account is
different from the currency of the liabilities, the exchange rate on the date of
the hold in custody will be applied.

8)       Real rights granted by way of security will be executed.

9)       Assume the guarantee responsibility on Guarantors.

10)       Other necessary procedures on Party B’s concern

 

 

 



Clause 11 Rights reserved

Either party might reserve part of or all of the rights under this contract and
the affiliated specific credit line contracts, this does not imply the party has
surrendered or remitted the unperformed rights and obligations.

 

Either party might sometimes tolerate, extend or delay the execution of certain
rights, this does not deem as the party has surrendered or remitted the rights.

 

Clause 12 Change, Modification, Termination and Partial invalidity

Upon negotiation and agreement by both parties, this contract can be changed and
modified, the written record of the changes and modifications should form the
inseparable part of this contract.

 

Unless ruled by law or both parties formed a separate agreement, the contract
would not be terminated prior to all the rights and obligations defined are
fulfilled.

Unless ruled by law or both parties formed a separate agreement, the void of
single terms under this contract should no invalid other contract under this
contract.

 

Clause 13 Applicable Law and Resolution for Dispute

1. This contract is entered into according with the People’s Republic of China,
and applicable to the law of the People’s Republic of China.

2. The resolution of dispute should be appealed in Party B or other Bank of
China subsidiaries defined in this contract or other affiliated contracts

 

Clause 14 Attachments

The following annexes and other annexes and single agreements commonly confirmed
by both parties shall constitute an integral part of this Agreement and shall
have the same equal legal force as this Agreement.

Annex 1: Attached Provisions for Individual Cases.

 

Clause 15 Other terms and conditions

1. Without Party B’s prior written approval, Party A is not allowed to transfer
the rights and obligations under this contract to 3rd Parties.

2. Party A should give the consent that, Party B might somehow authorize other
affiliated institutions of Bank of China to perform the obligation. The
performing party is entitled to all the rights and obligations under this
contract and the affiliated credit line contracts, the performing party reserves
the rights to appeal a resolution of dispute if necessary.

3. The contract has equivalent restrictions to the successors or inherits of
both parties.

4. Unless otherwise agreed, the domicile addresses stated in this contract are
for corresponding use; both parties should notify each other in writing about
any changes of its domicile addresses.

5. The title and name of business product is for business purposes, will not
used for interpretation of the contract terms and the rights and obligations.

6. If required by the governing institutions, Party B might not be able to
perform the obligations agreed in this contract. Party is exempted from
punishment under this circumstance.

 

Clause 16 Effectiveness of the contract

This contract is established and entered into effective upon signing or sealing
by the legal representatives (or person-in-charge) of Party A and Party B or
their duly authorized agents, together with sealing by the company chop.

 

 

 



This contract will be print and signed in seven copies, Party A and the
guarantors hold one copy each, Party B holds three copies, collateral registry
authority holds one copy, each copy has the same legal effect.

 

/s/ Dangyu Pan

Stamp of Party A

Signature of director or authorized representative

/s/ [COMPANY SEAL]\

Stamp of Party B

Signature of legal representative or authorized representative /s/ Deng Zhengbo

 

Annex 1: Attached Provisions for Individual Cases.

If there are discrepancies in contents in the attachment with this contract,
this contract should prevail. The clause 1/2 of this contract prevail the credit
contract.

1. Specific to the 2nd paragraph of Clause 3:” This contract will override all
the credit line contracts previously signed by Party A and Party B. Upon the
effective date of this contract, all the used and unused credit lines prior to
this contract will be considered as used and unused credit lines under this
contract”.

“all the credit line contracts previously signed” here means the contract signed
with reference no of “2015 zhenzhongyinbuexiezi No. 0000465.

2. The article 6 of this agreement "sequel, the premise condition of individual
credit business" 5 "Party B that Party A shall meet other conditions as"
adjustment of article 6, original article 5 is adjusted for "credit line of
Party A within the time limit for every year of careful for examination and
approval byParty B.

 

 



